Citation Nr: 0728714	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  02-16 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1979 to July 2001.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2001 
rating decision by the Columbia, South Carolina Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2003, a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is of record.  This issue was 
before the Board in July 2004 when it was remanded for 
further development to include compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  This issue was 
remanded again in December 2006 for further development.


FINDINGS OF FACT

The veteran's back complaints/injuries in service resolved 
without residual disability; a chronic low back disability 
was not manifested in service; arthritis of the lumbar spine 
was not manifested in the first postservice year; and any 
current low back disability is not shown to be related to his 
service, to include injury or complaints therein.  


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VCAA

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Pursuant to the July 2004 Board remand, a letter in July 2004 
explained what the evidence must show to substantiate the 
claim, and informed the veteran of his and VA's 
responsibilities in claims development.  Although complete 
notice was not provided prior to the initial adjudication of 
the claim, the veteran has had ample opportunity to respond 
and supplement the record and to participate in the 
adjudicatory process after all notice was given.  
Significantly, the claim was readjudicated after all notice 
was given (See May 2007 supplemental statement of the case), 
and the veteran is not prejudiced by any notice timing 
defect.  A March 2007 letter provided notice regarding 
disability ratings and effective dates of awards.

Regarding VA's duty to assist, all pertinent treatment 
records have been obtained.  The veteran has not identified 
any other treatment for his back  The RO has arranged for VA 
examinations.  VA has met its assistance obligations.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.	Factual Background

The veteran's service medical records reveal that he was 
treated for several complaints of lower back pain 
intermittently from May 1981 to December 1997.  Back strain 
and/or muscle spasm was diagnosed.  No further back 
complaints after December 1997 are noted.  On February 2001 
Pre-discharge examination, the veteran reported that he 
experienced some occasional low back pain with strenuous 
activity, but that most of the time he was fine without any 
difficulties from day to day work.  Physical examination 
revealed normal back function without any noted back pain. 

Postservice treatment records from 2002 to 2004 show no 
ongoing treatment for a low back disability.

On January 2005 VA examination, the veteran denied any 
current low back pain.  X-rays revealed mild degenerative 
joint disease at the lumbosacral junction.  

VA treatment records from 2005 to 2006 show no ongoing 
treatment for a low back disability.

Private orthopedic sports medicine treatment reports dated in 
2006, show no ongoing treatment for a low back disability.

On April 2007 VA examination, the veteran reported dull low 
back pain that "comes and goes" during the day.  He 
reported occasional radiating pain to the lower extremities.  
He denied any flare-ups.  The veteran reported that his back 
pain did not interfere with activities of daily living or 
with his employment.  He specifically stated that he was no 
longer a high school referee because of his back discomfort.  
Physical examination revealed no abnormal musculature; no 
erythema; and no tenderness to palpation on examination.  
Full range of motion with pain throughout was noted.  X-rays 
revealed transitional lumbosacral vertebra with left sided 
pseudoarthroisis.  Chronic lumbar strain was diagnosed.  The 
examiner opined :

"Based on the evidence, the veteran had several episodes 
of low back spasm/pain/strain while in the military with 
the last documented episode in 1997.  It appears these 
were self-limited episodes that resolved with appropriate 
treatment.  Veteran has current complaints of low back 
pain that he dates back to the military.  However, it is 
less likely than not his current back strain is related to 
military service due to lack of continued and currently 
documented treatment for low back pain".

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Certain chronic disease, to include arthritis, may be service 
connected on a presumptive basis if manifested to a 
compensable degree within a specified postservice period (1 
year for arthritis).  38 U.S.C.A. §§ 1112. 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

There is no question that the veteran has a low back 
disability.  Such is documented in the record.  Likewise, it 
is shown in the record, and not in dispute, that the veteran 
was treated for low back complaints/injuries in service.  
What must still be shown to establish service connection for 
a low back disability is that the current low back disability 
is related to the injuries (and related complaints) in 
service.   

The service medical records show that the injuries/complaints 
were acute and transitory; and that there was no chronic low 
back disability as a result of the injuries/complaints.  When 
such occurred, the veteran received treatment and returned to 
duty.  After the last complaint reported in service, the 
veteran served four years on active duty, and no further 
complaints of low back pain were noted.  On pre-discharge 
examination, clinical evaluation of the spine was normal.  
Additionally, there is no evidence that arthritis of the 
lower spine was manifested in the first postservice year.  
Accordingly, service connection for a low back disability on 
the basis that such disability was first manifested in 
service and persisted, or on a presumptive basis (for any 
lumbar arthritis as chronic disease under 38 U.S.C.A. § 1112) 
is not warranted.

Furthermore, there is no competent evidence that relates the 
veteran's current low back disability to his active 
service/complaints noted therein.  The only competent 
(medical) evidence that specifically addresses this matter, 
the report of a VA examination is against there being such a 
nexus.  Significantly also, a lengthy time interval between 
service and the first postservice clinical notation of the 
disability (the January 2005 X-ray of the lumbar spine) for 
which service connection is sought (here some 4 years) is, of 
itself, a factor for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000). 

As the veteran is a layperson, his own opinion is not 
competent evidence in the matter of the etiology of his 
current low back disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The preponderance of the 
evidence is against this claim.  Hence, it must be denied.






ORDER

Service connection for a low back disability is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


